Title: John Melish to Thomas Jefferson, 18 January 1812
From: Melish, John
To: Jefferson, Thomas


          
            
                  Sir 
                  Newyork 
                     18 Janry 1812
            
		  
		  
		  
		  
		  
		  I duly received your esteemed letter of the 10th March; and I now write you with pleasure, from an opinion that the subject is congenial to your present pursuits.—
            I have lately returned from a very extended Tour to the Western Country, and now intend to prepare my whole Travels for the Press, as you will see by the enclosed Prospectus, and Plan.—I have commenced procuring Subscribers here with considerable success, and intend soon to visit the Seat of government in prosecution of that object, when I will, perhaps, also go into Virginia. In the meantime it will be of considerable importance if You will permit me to add your name to the List of Subscribers, for one or more Copies; and it would be esteemed a very particular favour if you would condescend
			 to give me any information regarding the chance of procuring Subscribers in Your State. The design of the work I submit to your judgement without Comment. I intend to have it also published in
			 Britain, provided I can make arrangements to that effect; and my object is to render a service to the Inhabitants of both Countries.—
            Being a stranger to you it may be proper to accompany this with proper references.—I am well acquainted with the following Gentlemen, and they can attest  the Correctness of my principles & Conduct—I am with much esteem
            Sir Your mo: ob. Ser
                  John Melish
          
          
            
              
                
		  
		  
		  Walt: Morton Esq Secretary Phenix Insurance office New yk
                }
              
              
                
		  John Aird Esq Deputy Clerk Supreme Court—Do
              
              
                
		  Col: Duane Editor of the Aurora Philadelphia
              
              
                
		  Geo: Mauray EngraverDo
              
            
          
        